Kupferman, J. (concurring in part and dissenting in part).
While we agree with the Court’s determination that the municipality must be held to the mandate (see, Heard v Cuomo, 80 NY2d 684) and that civil contempt may be justified, we do not concur that a contempt citation is proper for the individual defendants (see, Spallone v United States, 493 US 265) and would not only modify to eliminate the sanctions as to them, as the Court does, but would also vacate the finding of contempt against them.
*222Sullivan, J., concurs with Kassal, J.; Milonas, J., concurs in the opinion of Kassal J., and in a separate opinion; Murphy, P. J., and Kupferman, J., concur in part and dissent in part in a separate opinion by Kupferman, J.
Order, Supreme Court, New York County, entered on or about November 13, 1992, affirmed, without costs. Order of the same court entered on or about December 8, 1992, modified to vacate the sanction against the individual defendants and to remand to the IAS Court for the imposition of an appropriate sanction, and otherwise affirmed, without costs.